The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
The present Office Action is pursuant to Applicant’s communication on 03-06-2020; claim(s) 1-25 is/are pending. This application was filed on 03-06-2020.

Information Disclosure Statement
The information disclosure statement(s) (IDS) filed on 03-06-2020, 03-12-2020, 11-24-2020, 05-14-2021, 11-05-2021, 04-21-2022, has/have been acknowledged. The submissions is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

USC § 101 Analysis
Claim(s) 1, 17, 20, and 24, and dependent claim(s) 2-16, 21-23, and 25, is/are directed to a technical solution to a technical problem associated with training a machine model, by employing, annotated data, said training representing an improvement to the machine.
Thus, based on the aforementioned analysis, claim(s) 1-17, and 20-25 are patent eligible.


Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 18-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-patentable subject matter. The claims are directed to an abstract idea without significantly more.

Claims 18-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The eligibility analysis in support of these findings is provided below, in accordance with the “2019 Revised Patent Subject Matter Eligibility Guidance” (published on 1/7/2019 in Fed. Register, Vol. 84, No. 4 at pgs. 50-57, hereinafter referred to as the “2019 PEG”) and further clarified in the “October 2019 Update: Subject Matter Eligibility” (published on 10/17/2019).
With respect to Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is first noted that the training data set claims (18-19) is not directed to at least one potentially eligible category of subject matter. However, evaluating the question “[c]an claim be amended to fall within a statutory category”, the answer is “yes”: thus, Step 1 of the Subject Matter Eligibility test for claims 18-19 is satisfied. 

With respect to Step 2A Prong One of 2019 PEG, it is next noted that the claims recite abstract ideas that fall into the (1) “Certain Methods of Organizing Human Activity” since the claims set forth steps for commercial or legal interactions (i.e., advertising, marketing or sales activities); the limitations reciting the abstract idea are indicated in bold below:
“a set of data samples… and annotated target items…” limitation steps describing behavior or interactions associated with providing service annotation to data, directed to managing a service, annotation of data items (e.g., social activities, and providers of said service, is part of the abstract idea falling under “Certain Methods of Organizing Human Activity).
Because the above-noted limitations recite steps falling within the Certain methods of organizing human activity of the 2019 PEG, they have been determined to recite at least one abstract idea when evaluated under Step 2A Prong One of the eligibility inquiry.

With respect to Step 2A Prong Two of the 2019 PEG, the judicial exception is not integrated into a practical application.  Dependent claims 19, recite the additional elements of “training … ”. These additional elements have been evaluated, but fail to integrate the abstract idea into a practical application because they amount to using generic computing elements or instructions (software) to perform the abstract idea, similar to adding the words “apply it” (or an equivalent), which merely serves to link the use of the judicial exception to a particular technological environment (network computing environment). See MPEP 2106.05(f) and 2106.05(h). Furthermore, these additional elements fail to integrate the abstract idea into a practical application because they fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. These additional elements not representing a transformation of “a training data set …”.
Accordingly, because the Step 2A Prong One and Prong Two analysis resulted in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must be conducted in order to determine whether any claim element or combination of elements amount to significantly more than the judicial exception.
With respect to Step 2B of the eligibility inquiry, it has been determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As identified in Step 2A Prong Two, the additional elements identified in independent claims 18, and 19 have been evaluated, but fail to add significantly more to the claims because they amount to using generic computing elements or instructions (software) to perform the abstract idea, similar to adding the words “apply it” (or an equivalent), which merely serves to link the use of the judicial exception to a particular technological environment (network computing environment) and does not amount to significantly more than the abstract idea itself. Notably, Applicant’s Specification suggests that virtually any computing device(s) under the sun may be used to implement the invention, including generic computers, including “generic” processors - see Applicant specification, ¶95]. Therefore, the additional elements merely describe generic computing elements or computer-executable instructions (software) merely serve to tie the abstract idea to a particular operating environment, which does not add significantly more to the abstract idea.  See, e.g., Alice Corp., 134 S. Ct. 2347, 110 USPQ2d 1976; Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015). 
In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements integrate the abstract idea into a practical application. Their collective functions merely provide generic computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that, as an ordered combination, amount to significantly more than the abstract idea itself.
Dependent claims 19 recites the same abstract idea as recited in the independent claims, and when evaluated under Step 2A Prong One are found to either recite additional details that fall within the scope of the abstract idea itself, or include additional elements that amount to using a generic computer to tie the abstract idea to a particular technological environment which, as noted above, is not enough to amount to a practical application or significantly more. Accordingly, the subject matter encompassed by the dependent claims fails to amount to a practical application or significantly more than the abstract idea itself – in other words, if the Applicant amends “a training data set comprising”, the Applicant’s claims’ limitations “training a cognitive model” would constitute additional technical elements that amount to a practical application but currently do not as the Office will not grant a patent to data but rather to methods, systems, and other .

For more information, see MPEP 2106. The January 2019 Guidance is available at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility.

Claim Rejections - 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. § 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claim(s) 5, 14-15, 19 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim(s) 5, aforesaid claim(s) recite(s) or incorporate limitations that include the element “…the transpose… of the compressed feature matrix”, a lack of antecedent basis. For purposes of examination and based on the context, aforementioned element will be interpreted to be “ … ’s transpose… []”. This issue will not be held in abeyance and thus needs correction;
Regarding claim(s) 14, aforesaid claim(s) recite(s) or incorporate limitations that include the element “…the adjacency matrix…”, a lack of antecedent basis. For purposes of examination and based on the context, this dependent claim will be interpreted to depend from claim 5. Dependent claim 15 is rejected based on its antecedent claim dependence on claim 14. This issue will not be held in abeyance and thus needs correction;
Regarding claim(s) 19, aforesaid claim(s) recite(s) or incorporate limitations that include the element “…the machine learning…”, a lack of antecedent basis. For purposes of examination and based on the context, these dependent claims will be interpreted to mean “… a machine learning …”. This issue will not be held in abeyance and thus needs correction.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 17-19 is/are rejected under 35 U.S.C. 102(a)(1)(a)(2) as being anticipated by Akata(US 10,331,976).
Regarding claim(s) 17, Akata discloses: A method comprising:
providing a training data set comprising a set of data samples and a set of target items to be annotated to an annotator; [FIG 1: having a set of training data]
receiving the training data set with the annotated target items[3:34-41: annotating data] and
training a cognitive model of the machine learning application with the training data comprising the annotated target items. [6:39-67:training the model to learn a function f(x)]









Regarding claim(s) 18, Akata discloses: A training data set comprising:
a set of data samples and a set of target items to be annotated to an annotator; [7:1-18: having a set of training data to be annotated]and
annotated target items as annotated by the annotator. [3:34-41: annotating data]

Regarding claim(s) 19, Akata discloses: The training data set of claim 18, further comprising:
receiving the annotated training data set from the annotator; [3:34-41: receiving and annotating data]and
training a cognitive model of the machine learning application with the training data comprising the annotated target items. [6:39-67:training the model to learn a function f(x)]










Conclusion
The prior art made of record and NOT relied upon is considered pertinent to applicant's disclosure: 

    PNG
    media_image1.png
    4254
    4432
    media_image1.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL EZEWOKO whose telephone number is 571 272 7850.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on 571 270 3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-7850.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL I EZEWOKO/Examiner, Art Unit 3682